Citation Nr: 1614107	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee condition.  

2.  Entitlement to service connection for a left knee condition.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back condition.  

4.  Entitlement to service connection for a low back condition.  

5.  Entitlement to total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney 


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to December 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied entitlement to service connection for a left knee condition, a low back condition and TDIU.

The Board notes that the April 2015 supplemental statement of the case (SSOC) adjudicated increased rating claims for bilateral shoulder, bilateral hip and right ankle conditions.  The issues have not been certified for appellate consideration and jurisdiction over those claims still remains with the Agency of Original Jurisdiction (AOJ).  

The issues of entitlement to service connection for a low back and left knee conditions and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for left knee disability in the October 1995 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  The evidence received since the last final denial of service connection for a low back disability in the March 2004 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1995 rating decision in relation to the Veteran's claim for entitlement to service connection for a left knee disability is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

2.  Evidence received since the March 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for a low back disability is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

In light of the favorable decision to grant the Veteran's claims to reopen below, a discussion of the VA's duties to notify and assist is not necessary.

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Left knee condition

The Veteran originally filed his claim of entitlement to service connection for a left knee condition on a VA Form 21-526 in January 1995.  An October 1995 RO rating decision denied the claim of entitlement in finding that the left knee condition existed prior to service and there was no evidence of aggravation (permanent worsening) as a result of service.  The Veteran did not express disagreement with this condition and it became final.

The Veteran submitted a claim to reopen in December 2006.  The RO determined new and material evidence had not been submitted in a May 2007 rating decision; the Veteran filed another claim of entitlement to service connection within a year and a November 2008 rating decision deferred the decision.  The RO reopened and denied the claim in an October 2009 rating decision.  The Veteran filed a November 2009 notice of disagreement and the current appeal ensued.  Pertinent evidence submitted since the October 1995 rating decision includes a treatment note which states that it was believed the Veteran's low back and hip pain (service-connected) altered the Veteran's gait and "more than likely" caused his recent left knee pain.  See e.g., September 20, 2007 outpatient VA treatment record.  The VA treatment record is new in that it was not previously of record.  Furthermore, it is material as it suggests a link between the Veteran's left knee condition and his service-connected hip conditions.  Consequently, the claim of entitlement to service connection for a left knee condition is reopened.

Low back condition 

The Veteran's claim of entitlement to service connection for a low back condition was originally denied in a March 2004 RO rating decision based on a lack of a nexus between the condition and service.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in August 2005, but the appeal was never perfected.  As such, the decision became final.

The Veteran submitted a claim to reopen in June 2006.  The RO determined new and material evidence had not been submitted in an October 2006 rating decision.  Rating decisions by the RO in May 2007 and April 2008 failed to reopen the claim.  In an October 2009 RO rating decision, the RO reopened and denied the claim.  The Veteran filed a November 2009 notice of disagreement and the current appeal ensued.  Pertinent evidence submitted since the March 2004 rating decision includes a positive nexus opinion from a treating VA physician dated March 2, 2009.  The VA treating physician opinion is new in that it was not previously of record.  Furthermore, it is material as it suggests a link between the Veteran's low back condition and service.  Consequently, the claim of entitlement to service connection for a low back condition is reopened.


ORDER

The previously denied claim of entitlement to service connection for a left knee disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for a low back disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

Upon a review of the record, a remand is required prior to the adjudication of the Veteran's claims of entitlement to service connection for low back and left knee conditions and entitlement to TDIU.  

The Board finds an updated VA examination and opinion is required to address the etiology of the Veteran's low back condition as the record is currently insufficient to decide the claim.  The Veteran was provided a VA back examination in September 2009.  The 2009 VA examiner provided a negative secondary nexus opinion, as requested by the RO.  It appears the VA examiner somewhat addressed a direct nexus opinion as he stated there was no evidence that the low back issues had origins from active duty.  In the VA examiner's rationale, one in-service complaint of low back pain was observed from a March 25, 1986 service treatment record (STR); however, the examiner failed to address the significance, if any, of several other notations from STRs including a February 8, 1988 record of a back ache after running and attending "healthy back school" in June 1993.  As such, the Board finds this opinion inadequate for rating purposes. 

Although a positive nexus opinion was provided by a treating physician in a letter dated March 2, 2009, in doing so, the physician incorrectly stated that the Veteran had a "documented" fracture of the lumbar spine while on active duty.   As such, the Board also finds this opinion inadequate for rating purposes.

The record contains conflicting evidence of record regarding symptoms of chronicity.  The September 2009 VA examiner indicated the onset of the Veteran's low back condition was in 1990, noting that the Veteran reported he was evaluated for back problems on active duty but does not seem to observe any subjective complaints of chronicity from the Veteran, as indicated by the record.  For instance, the March 2009 physician's letter, discussed above, noted that the Veteran had been living with "chronic low back pain since 1987."  On remand, the VA opinion must address assertions of back pain since service.  

An updated VA examination and opinion is required to address the etiology of the Veteran's left knee condition.   The Veteran was afforded a VA examination in February 2009 which provided a negative secondary nexus opinion but did not provide an opinion regarding any pre-existing knee condition.  In the Veteran's February 1995 VA examination, the Veteran stated that he had knee pain since adolescence.  However, the Board notes that the Veteran's 1974 entrance examination did not note any knee condition.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2015).  To rebut this presumption, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  Therefore, the Board finds that a VA examination and medical opinion are also needed to address whether the left knee condition pre-existed service.  

The Veteran's claim for TDIU is impacted by the outcome of his service connection claims and therefore, the TDIU claim is inextricably intertwined with the other claims on appeal.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the TDIU claim must also be remanded to the AOJ in accordance with the holding in Harris.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to the Veteran's claims to include any records from the Audie L. Murphy VAMC beyond April 2, 2015.  

2.  After any additional development deemed necessary is completed, provide the claims file to an appropriate VA examiner to evaluate the nature and etiology of any current low back condition to include as secondary to service-connected disabilities.  The claims file must be made available to the examiner(s) (including this Remand) and all indicated studies should be performed.  

Based on examination and review of the record, the examiner(s) should offer an opinion as to the following:    

Is it at least as likely as not (50 percent probability or greater) that any currently low back condition is either:  (a) related to the Veteran's military service or (b) caused or aggravated by his service-connected conditions (bilateral hip, bilateral shoulder condition, right knee, right ankle, pseudofolliculitis barbae)? 

A clear and complete rationale (explanation) shall be provided for each opinion rendered.  This shall include discussion of pertinent medical principles, with a citation for any literature referenced, as well as the pertinent medical evidence and lay evidence.  Chronicity and continuity of symptomatology and assertions of an altered gait must be discussed.  The examiner is further asked to reconcile any conflicting evidence of record.  

3.  Thereafter, provide the claims file to an appropriate VA examiner to evaluate the nature and etiology of any current left knee condition to include as secondary to service-connected disabilities.  The claims file must be made available to the examiner(s) (including this Remand) and all indicated studies should be performed.  

Based on examination and review of the record, the examiner(s) should offer an opinion as to the following:    

(a) Is there clear and unmistakable (undebatable) evidence that any left knee condition existed prior to the Veteran's active duty service?  If so, please explain the rationale used to make the determination.

(b) If the answer to question (a) is yes, is there clear and unmistakable evidence that there was no permanent increase in disability during service or clear and unmistakable evidence that any increase in disability was due to the natural progress of the preexisting disorder?

(c) If the answer to question (a) is no, is it at least as likely as not (50 percent probability or greater) that any currently left knee condition is either:  (i) related to the Veteran's military service or (ii) caused or aggravated by his service-connected conditions (bilateral hip, bilateral shoulder condition, right knee, right ankle, pseudofolliculitis barbae)?  

(d)  If the answer is positive with respect to the Veteran's low back condition above, include the Veteran's low back disability when providing an opinion as to whether it is at least as likely as not any current left knee condition is caused or aggravated by his service-connected conditions, as requested in question (c) above.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The VA examiner is further asked to reconcile any conflicting evidence of record, to include evidence concerning the Veteran's gait.  

4.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.  This should include ensuring that the VA examination report obtained pursuant to this remand complies with the Board's remand instructions and is adequate for adjudication of the claim remaining on appeal.

5.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim of service connection for a low back condition, left knee condition and entitlement to TDIU.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


